Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-1156-10


THE STATE OF TEXAS

v.


JED JORDAN, Appellee 




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

TRAVIS COUNTY



	Per curiam.
 
O R D E R


 In addition to the ground for review presented in the State's Petition for Discretionary
Review, the Court grants discretionary review on its own motion and would request briefing from
the parties on the following question:
	For an appellate court to consider and decide the appeal of an adverse ruling by the
trial court on a motion to suppress, must the record reflect actual evidence that was
suppressed?

	The Clerk of this Court will send copies of this order to the Court of Appeals for the Third
District, the State Prosecuting Attorney, the County Attorney for Travis County, and Appellee.

Entered October 20, 2010
Do Not Publish